10
11
12
13
14
15
16
17
18
19
20
21
22

23

THE HONORABLE SHARON L. GLEASON

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA
UNITED STATES OF AMERICA, No. 3:16-cr-0086-SLG
Plaintiff, WAIVER OF PHYSICAL PRESENCE

VS.
JOHN PEARL SMITH, II,
Defendant.

 

I, John Pearl Smith, hereby waive my right to be physically present during the
week of June 21%, 2021, hearing when the Court intends to provide groups of

prospective jurors with an introduction and instructions.

WI AGA S-|7-2021

ohn Pearl Smith, I DATE

 

 

WAIVER OF PHYSICAL PRESENCE - 1

U.S. V. SMITH, NO. 3:16-CR-0086-SLG

Case 3:16-cr-O0086-SLG Document 1058 Filed 05/18/21 Page 1 of 2

 

 
10
11
12
13
14
15
16
7
18
19

20

21

22

23

 

 

Certificate of Service:

 

I hereby certify that I electronically filed the
foregoing, and any attachments, with the
Clerk of court for the U.S. District Court for

the District of Alaska by usin: Bffne district’s
CM/ECF system on May [7 5 2021. All
participants in this casé are registered

CM/ECF users and will be served by the
district’s CM/ECF system.

/s/ Mark A. Larrattaga

Mark A. Larrafiaga

WAIVER OF PHYSICAL PRESENCE - 2

U.S. V. SMITH, NO. 3:16-CR-0086-SLG

Case 3:16-cr-O0086-SLG Document 1058 Filed 05/18/21 Page 2 of 2

 

 
